Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the display system, method, and device for a construction machine of the instant invention.
The instant invention is a display system. An object image generation unit generates an object image indicating a virtual viewpoint image of an object viewed from a virtual viewpoint of an outside of the construction machine. The object image is generated on the basis of detection data of a distance detection device which is mounted in a construction machine equipped with a traveling body, a swing body, and working equipment. A construction machine image generation unit generates a construction machine image indicating a virtual viewpoint image of the construction machine viewed from the virtual viewpoint on the basis of detection data of a posture detection device. The posture detection device is mounted in the construction machine and detects a posture of the construction machine. A synthesis unit generates a combined image obtained by overlapping the object image and the construction machine image. A display control unit causes the combined image to be displayed simultaneously with a real image captured by an image capture device mounted in the construction machine. The combined image is displayed in a partial region of the real image displayed in a display screen of a display device which displays the real image. The display is located outside of the construction machine. The display control unit causes the combined image to be displayed in a predetermined coordinate system selected from the group consisting of a coordinate system of a vehicle and a global coordinate system. When the combined image is to be displayed in the coordinate system of the vehicle and when the swing body swings in a state where the traveling body of the construction machine is stopped, a swing body image is displayed as being stopped and a traveling body image is displayed as being swinging about a swing axis of the swing body in the construction machine image. The object image is also displayed as being swinging about the swing axis of the swing body when the combined image is displayed in the coordinate system of the vehicle. When the combined image is to be displayed in the global coordinate system and when the swing body swings in a state where the traveling body of the construction machine is stopped, the traveling body image is displayed as being stopped and the swing body image is displayed as being 
	A notable prior art of record is over Onuma et al. (US 2013/0222573) (hereinafter Onuma). As cited in prior actions, Onuma discloses a display device for a working machine wherein the working machine may be an excavator with a shovel. Multiple camera/sensors are equipped on the machine wherein the camera/sensors can detect nearby objects and determine the distance thereto. Based on the distances to the objects, the system determines a bird’s-eye visual point (i.e. a "virtual viewpoint) and generates an image including the objects from the bird's-eye visual point perspective. A dummy working-machine figure graphically representing the hydraulic excavator is generated corresponding to the view wherein during display the dummy working-machine figure is adjusted based on the actual attitude/motion (posture) of the excavator. The dummy working-machine figure can be displayed on top of the generated bird's eye view thus generating a combined image. In order to determine the attitude/motion of the excavator, angle sensors are positioned in the vehicle. As shown in Fig.5, angle sensors 8b and 8c appear flush/embedded within the sides of the vehicle, angle sensor 8d is within the cabin of the vehicle, and as noted above the motion data is from an operation device inside the vehicle. Any of these sensors can thus be considered "in" the vehicle. 
Although Onuma discloses position/attitude sensors in the vehicle, as shown in Fig.5 the cameras/radars are on the vehicle instead of being in the vehicle. Thus Onuma does not explicitly disclose the sensors within the vehicle. Additionally, although Onuma discloses generating a combined image from the bird's eye image and the dummy working-machine figure, Onuma does not explicitly disclose displaying the combined image over a live camera image. Onuma additionally fails to disclose selecting a display mode as either a vehicle coordinate system display or a global coordinate system display wherein when the vehicle is stopped and the swing body is swinging, displaying in the vehicle coordinate system causes a swing body image to be displayed as stopped and a traveling body image and the object image to be displayed as swinging about a swing axis of the swing body and displaying in the global coordinate system causes the traveling body image and the object image to be displayed as stopped and the swing body image is displayed as swinging about a swing axis of the swing body. 

	However Lim and Wright fail to cure the deficiencies of Onuma noted above. As shown in Fig.8 of Lim, the displaying is from a single aerial viewpoint located above the vehicle wherein obstacles around the vehicle are displayed via the display. As shown in Fig.6A and Fig.6B of Wright, when the wheels of the vehicle body are stopped the shovel can be shown as swinging around a swing axis while the bottom of the vehicle body remains stationary. This is similar to the displaying in a global coordinate system of the instant invention. However, it is notable that the display of Fig.6A and Fig.6B of Wright is a graphic used to control the excavator [¶0032] and thus differs significantly from the construction machine image generation of the instant invention which uses sensor data including distance data and posture data to composite an image of the construction machine. Thus although both Lim and Wright relate to displaying images to construction machine/vehicle operators, Lim and Wright fail to disclose or render obvious the entirety of the instant claims. 
	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        November 6, 2021